Citation Nr: 0505351	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-34 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to restoration of service connection for a 
liposarcoma of the left thigh, with postoperative residuals 
of excision and radiation.  

2.  Entitlement to restoration of service connection for a 
major depressive disorder associated with a liposarcoma of 
the left thigh and postoperative residuals of excision and 
radiation.

3.  Entitlement to restoration of service connection for 
impotence associated with a liposarcoma of the left thigh and 
postoperative residuals of excision and radiation.

4.  Entitlement to restoration of a total disability rating 
for compensation due to individual unemployability.  

5.  Entitlement to restoration of Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.

6.  Entitlement to restoration of special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) on account of loss of use of a creative organ.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, severing entitlement to 
service connection for a liposarcoma of the left thigh, with 
postoperative residuals of excision and radiation; service 
connection for a major depressive disorder associated with a 
liposarcoma of the left thigh and postoperative residuals of 
excision and radiation; service connection for impotence 
associated with a liposarcoma of the left thigh and 
postoperative residuals of excision and radiation; a total 
disability rating for compensation due to individual 
unemployability (TDIU); Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code; and special 
monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) on account of loss of use of a creative 
organ.

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in January 2004, a 
transcript of which is of record.  Additional documentary 
evidence was received into the record at the time of the 
January 2004 hearing, along with a waiver of initial RO 
consideration of such evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits by redefining the 
obligations of VA with respect to its duty to assist a 
claimant and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.156, 3.159, 3.326(a) (2004).

The evidence of record shows that, contrary to the VCAA as 
codified at 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159, full, complete, and accurate notice of the VCAA was 
never furnished to the veteran concerning his claims for 
restoration of various benefits.  The VCAA letters in this 
instance are dated in September 2002 and September 2003.  
Therein, no reference is made as to the information and 
evidence necessary for restoration of the several benefits 
severed other than that he needed to submit evidence of in-
country service in the Republic of Vietnam.  Cf. Charles v. 
Principi, 16 Vet.App. 370, 373-74 (2002); and Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).  Particularly lacking 
therein was any reference to the fact that the veteran, in 
appealing the severance actions, shifted the burden to VA to 
prove that there was clear and unmistakable error in each of 
the prior rating actions originally granting the benefits now 
severed.  

It is further contemplated that such notice will include some 
notation as to the alternative means of establishing service 
connection in light of Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994), with actual proof of exposure and a causal 
relationship between such exposure and the claimed 
disability.  The provisions of VAOPGCPREC 8-2003, 69 Fed. 
Reg. 25180 (2004), and VAOPGC PREC 5-2004, 69 Fed. Reg. 59989 
(2004), do not negate VA's duty to notify the veteran of the 
evidence and information necessary to substantiate his claims 
for restoration of VA benefits.  As such, remand for 
appropriate notice under 38 U.S.C.A. § 5103 is required for 
each of the matters now on appeal.  

Remand is also needed in order to obtain the veteran's 
service medical records.  Further, the veteran in oral 
testimony offered at the January 2004 hearing claimed he was 
actually exposed to Agent Orange while aboard the USS 
Enterprise during the Vietnam Conflict.  He also referenced 
an Australian study cited in a newspaper column, proffering 
that Australian Navy veterans who served aboard ships in the 
waters off Vietnam were subject to the dioxin in Agent Orange 
through the evaporative distillation process used to purify 
drinking water.  While some documentary evidence was 
submitted at the hearing, nothing was offered in writing 
about the Australian study.  Under the VCAA it is incumbent 
upon VA at this time to request that the veteran furnish 
further identifying evidence of the Australian study to which 
he refers, including the study itself, or at least the date 
and publisher of that study.  Remand is required to 
accomplish this task.

In light of the foregoing, this matter is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b), 
the veteran must be provided with notice 
of the evidence and information needed to 
substantiate his claims for restoration 
of service connection for a liposarcoma 
of the left thigh, with postoperative 
residuals of excision and radiation; 
service connection for a major depressive 
disorder; service connection for 
impotence; a TDIU; Dependents' 
Educational Assistance under Chapter 35, 
Title 38, United States Code; and special 
monthly compensation under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) on 
account of loss of use of a creative 
organ.  He must also be notified of what 
specific portion of any needed evidence 
VA will secure, and what specific portion 
of any needed evidence he himself must 
submit.  The RO must advise the veteran 
to submit all pertinent evidence not 
already on file that is held in his 
possession.  The RO must also notify the 
veteran that, if requested, VA will 
assist him in obtaining pertinent records 
of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.  

2.  The veteran should be contacted in 
writing and requested to submit a copy of 
the scientific study of Australian Navy 
veterans referenced at his January 2004 
hearing.  In the alternative, he must 
furnish adequate data, including the name 
of the study, its date, and publisher.  
If he so requests, efforts may then by 
made by VA to obtain a copy of the study 
for inclusion in the claims folder.  

3.  The RO must attempt to obtain a 
complete set of the veteran's service 
medical records for association with the 
claims folder.

4.  Lastly, the veteran's various claims 
for restoration of VA benefits must be 
readjudicated on the basis of all the 
evidence of record and all governing 
legal authority, including the VCAA, its 
implementing regulations, and the 
jurisprudence interpretive thereof.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the ROIC.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights and to obtain additional evidence.  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




